UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22123 Nuveen Municipal High Income Opportunity Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Municipal High Income Opportunity Fund 2 (NMD) January 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 112.9% (100.0% of Total Investments) Arizona – 6.1% (5.4% of Total Investments) $ 1,000 Estrella Mountain Ranch Community Facilities District, Goodyear, Arizona, General Obligation 7/17 at 100.00 N/R $ 1,039,290 Bonds, Series 2007, 6.200%, 7/15/32 Phoenix Industrial Development Authority, Arizona, Lease Revenue Bonds, Rowan University 6/22 at 100.00 A+ Project, Tender Option Bond Trust 1086, 17.359%, 6/01/42 – (IF) (4) 55 Pima County Industrial Development Authority, Arizona, Choice Education and Development No Opt. Call N/R Charter School Revenue Bonds, Series 2006, 6.000%, 6/01/16 Pima County Industrial Development Authority, Arizona, Education Revenue Bonds Legacy 7/19 at 100.00 N/R Traditional School Project, Series 2009, 8.500%, 7/01/39 Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Carden 1/22 at 100.00 BBB– Traditional Schools Project, Series 2012, 7.500%, 1/01/42 Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Paradise 6/19 at 100.00 BBB– Education Center Project, Series 2010, 6.000%, 6/01/40 Quechan Indian Tribe of the Fort Yuma Reservation, Arizona, Government Project Bonds, Series 12/17 at 102.00 CCC 2008, 7.000%, 12/01/27 Quechan Indian Tribe of the Fort Yuma Reservation, Arizona, Tribal Economic Development Bonds, 5/22 at 100.00 N/R Series 2012A, 9.750%, 5/01/25 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 5.500%, 12/01/37 No Opt. Call B 5.000%, 12/01/37 No Opt. Call A– Yuma County Industrial Development Authority, Arizona, Exempt Revenue Bonds, Far West Water & 12/17 at 100.00 N/R Sewer Inc. Refunding, Series 2007A, 6.375%, 12/01/37 (Alternative Minimum Tax) Total Arizona California – 18.5% (16.4% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Tender No Opt. Call AA Option Bond Trust 2985, 17.755%, 4/01/16 (IF) California Educational Facilities Authority, Revenue Bonds, Dominican University, Series 2006, 12/16 at 100.00 Baa3 5.000%, 12/01/36 California Health Facilities Financing Authority, Refunding Revenue Bonds, Stanford Hospital 11/21 at 100.00 AA– and Clinics, Tender Option Bond Trust 3267, 20.285%, 11/15/40 (IF) (4) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/20 at 100.00 N/R Series 2010B, 7.250%, 8/15/45 California Municipal Finance Authority, Revenue Bonds, Harbor Regional Center Project, Series 11/19 at 100.00 AA 2009, 8.500%, 11/01/39 California School Finance Authority, Educational Facilities Revenue Bonds, Tri-Valley Learning 6/20 at 102.00 N/R Corporation, Series 2012A, 7.000%, 6/01/47 California State, General Obligation Bonds, Tender Option Bond Trust 3162, 19.745%, 3/01/18 – No Opt. Call AA– AGM Insured (IF) California Statewide Communities Development Authority, Revenue Bonds, American Baptist Homes 10/19 at 100.00 BBB+ of the West, Series 2010, 6.250%, 10/01/39 California Statewide Communities Development Authority, Statewide Community Infrastructure 9/21 at 100.00 N/R Program Revenue Bonds, Series 2011A, 8.000%, 9/02/41 California Statewide Community Development Authority, Revenue Bonds, California Baptist 11/21 at 100.00 N/R University, Series 2011A, 7.500%, 11/01/41 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity 7/15 at 100.00 BBB Health System, Series 2005A, 5.250%, 7/01/35 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 4/17 at 100.00 AA+ Series 2007A, 5.000%, 4/01/31 – BHAC Insured California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007C, 5.750%, 7/01/47 – FGIC Insured Daly City Housing Development Finance Agency, California, Mobile Home Park Revenue Bonds, Franciscan Mobile Home Park Refunding, Series 2007A: 5.000%, 12/15/37 12/17 at 100.00 A 6.500%, 12/15/47 12/17 at 100.00 N/R Elk Grove Community Facilities District 2005-1, California, Special Tax Bonds, Series 2007, 9/15 at 102.00 N/R 5.250%, 9/01/37 Fontana, California, Special Tax Bonds, Community Facilities District 31 Citrus Heights North, 9/14 at 102.00 N/R Series 2006, 5.000%, 9/01/26 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Tender Option Bond Trust 1011: 17.399%, 6/01/29 – AMBAC Insured (IF) (4) 4/13 at 100.00 A2 17.399%, 6/01/38 – FGIC Insured (IF) (4) 6/15 at 100.00 A2 17.378%, 6/01/45 (IF) (4) 6/15 at 100.00 A2 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Hercules Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 8/15 at 100.00 CC 2005, 5.000%, 8/01/25 – AMBAC Insured Lathrop Financing Authority, California, Revenue Bonds, Water Supply Project Series 2003, 6/13 at 100.00 N/R 6.000%, 6/01/35 Los Angeles County, California, Community Development Commission Headquarters Office Building, 9/21 at 100.00 Aa3 Lease Revenue Bonds, Community Development Properties Los Angeles County Inc., Tender Option Bond Trust Series 2011-23B, 18.795%, 9/01/42 (IF) (4) Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International 5/20 at 100.00 AA Airport, Tender Option Bond Trust 10-27B, 18.670%, 5/15/40 (IF) (4) March Joint Powers Redevelopment Agency, California, March Air Force Base Redevelopment 8/21 at 100.00 BBB+ Project Tax Allocation Revenue Bonds, Series 2011A, 7.500%, 8/01/41 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Baa3 5.250%, 11/01/21 San Bernardino Community College District, California, General Obligation Bonds, Tender Option 8/16 at 100.00 Aa2 Bond Trust 11780-1, 17.216%, 2/01/27 – AGM Insured (IF) Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed 6/14 at 100.00 BB+ Bonds, San Diego County Tobacco Asset Securitization Corporation, Senior Series 2001A, 5.000%, 6/01/37 Total California Colorado – 9.9% (8.8% of Total Investments) Arista Metropolitan District, Colorado, Special Revenue Bonds, Series 2008, 9.250%, 12/01/37 12/15 at 100.00 N/R Cimarron Metropolitan District, Arvada, Colorado, Limited Tax Revenue Bonds, Convertible to 10/17 at 100.00 N/R Unlimited Tax, Series 2012, 6.000%, 12/01/22 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Mountain 10/22 at 100.00 N/R Phoenix Community School, Series 2012, 7.000%, 10/01/42 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Windsor 5/17 at 100.00 BBB– Academy, Series 2007A, 5.700%, 5/01/37 Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Pikes Peak School of 6/18 at 102.00 N/R Expeditionary Learning Charter School, Series 2008, 6.625%, 6/01/38 Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Tender Option Bond Trust 3702, 19.249%, 1/01/18 (IF) (4) Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan 6/16 at 100.00 A– Society, Series 2006, 5.250%, 6/01/36 Colorado Housing and Finance Authority, Revenue Bonds, Confluence Energy LLC Project, Series 2007: 5.000%, 9/01/16 (Alternative Minimum Tax) (5) No Opt. Call N/R 6.750%, 4/01/27 (Alternative Minimum Tax) 4/17 at 100.00 N/R Compark Business Campus Metropolitan District, Douglas County, Colorado, General Obligation 12/22 at 100.00 N/R Bonds, Series 2012A, 6.750%, 12/01/39 – RAAI Insured Confluence Metropolitan District, Colorado, General Obligation Limited Tax Bonds, Series 2007, 12/17 at 100.00 N/R 5.400%, 12/01/27 Fitzsimons Village Metropolitan District 1, Aurora, Arapahoe County, Colorado, Tax Increment 3/20 at 100.00 N/R Public Improvement Fee Supported Revenue Bonds, Series 2010A, 7.500%, 3/01/40 Great Western Metropolitan District 5, Colorado, General Obligation Limited Tax Revenue Bonds, 12/19 at 100.00 N/R Series 2009A-1, 9.000%, 8/01/39 5 Maher Ranch Metropolitan District 4, Colorado, General Obligation Limited Tax Bonds, Series 12/17 at 100.00 N/R 2007, 5.250%, 12/01/36 – RAAI Insured Pinery West Metropolitan District 2, Colorado, General Obligation Limited Tax Bonds, Series 12/17 at 100.00 N/R 2007, 5.000%, 12/01/27 – RAAI Insured Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003, 6/14 at 101.00 N/R (6) 8.000%, 12/01/25 (Pre-refunded 6/01/14) Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs No Opt. Call A Utilities, Series 2008, 6.500%, 11/15/38 Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.500%, 1/15/30 7/20 at 100.00 Baa3 6.000%, 1/15/41 7/20 at 100.00 Baa3 Stone Ridge Metropolitan District 2, Colorado, General Obligation Bonds, Limited Tax 12/17 at 100.00 N/R Convertible to Unlimited, Series 2007, 7.250%, 12/01/31 Three Springs Metropolitan District 3, Durango, La Plata County, Colorado, Property Tax 12/20 at 100.00 N/R Supported Revenue Bonds, Series 2010, 7.750%, 12/01/39 Total Colorado Connecticut – 0.7% (0.6% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 Stamford, Connecticut, Special Obligation Revenue Bonds, Mill River Corridor Project, Series 4/21 at 100.00 N/R 2011aA, 7.000%, 4/01/41 Total Connecticut District of Columbia – 1.9% (1.7% of Total Investments) District of Columbia, Revenue Bonds, Howard University, Tender Option Bonds Trust 1006, 4/21 at 100.00 A– 23.404%, 10/01/37 (IF) (4) Florida – 9.1% (8.1% of Total Investments) Ave Maria Stewardship Community Development District, Florida, Capital Improvement Revenue 5/16 at 100.00 N/R Bonds, Series 2006A, 5.125%, 5/01/38 Ave Maria Stewardship Community District, Florida, Capital Improvement Revenue Bonds, Series 5/22 at 100.00 N/R 2012, 6.700%, 5/01/42 Beacon Lakes Community Development District, Florida, Special Assessment Bonds, Series 2003A, 5/13 at 101.00 N/R 6.900%, 5/01/35 Beeline Community Development District, Palm Beach County, Florida, Special Assessment Bonds, 5/18 at 100.00 N/R Series 2008A, 7.000%, 5/01/37 Colonial Country Club Community Development District, Florida, Capital Improvement Revenue 5/13 at 101.00 A Bonds, Series 2003, 6.400%, 5/01/33 Cordoba Ranch Community Development District, Hillsborough County, Florida, Special Assessment 5/16 at 100.00 N/R Revenue Bonds, Series 2006, 5.550%, 5/01/37 Grand Bay at Doral Community Development District, Miami-Dade County, Florida, Special 11/22 at 100.00 N/R Assessment Bonds, Doral Breeze Project Series 2012, 5.500%, 11/01/32 Lake County, Florida, Industrial Development Revenue Bonds, Crane’s View Lodge Project, Series No Opt. Call N/R 2012A, 7.125%, 11/01/42 Martin County Industrial Development Authority, Florida, Industrial Development Revenue Bonds, 6/13 at 100.00 BB+ Indiantown Cogeneration LP, Series 1994A, 7.875%, 12/15/25 (Alternative Minimum Tax) Old Palm Community Development District, Florida, Special Assessment Bonds, Palm Beach 5/15 at 101.00 N/R Gardens, Series 2004A, 5.900%, 5/01/35 Pine Island Community Development District, Florida, Special Assessment Bonds, Bella Collina, 5/13 at 100.00 N/R Series 2004, 5.750%, 5/01/35 Poinciana West Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/17 at 100.00 N/R 6.000%, 5/01/37 Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 BBB Series 2007, 5.000%, 7/01/33 – NPFG Insured Reunion West Community Development District, Florida, Special Assessment Bonds, Series 5/22 at 100.00 N/R 2004A-1, 6.250%, 5/01/36 South Village Community Development District, Clay County, Florida, Capital Improvement 5/13 at 100.00 N/R Revenue Bonds, Series 2005A, 5.700%, 5/01/35 Stoneybrook Venice Community Development District, Florida, Capital Improvement Revenue Bonds, 5/18 at 100.00 N/R Series 2007, 6.750%, 5/01/38 Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, 5/17 at 100.00 N/R Capital Appreciation, Series 2012A-2, 0.000%, 5/01/39 Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, 5/19 at 100.00 N/R Capital Appreciation, Series 2012A-3, 0.000%, 5/01/40 Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, 5/22 at 100.00 N/R Capital Appreciation, Series 2012A-4, 0.000%, 5/01/40 Tolomato Community Development District, Florida, Special Assessment Bonds, Hope Note, Series No Opt. Call N/R 1 2007-3, 6.375%, 5/01/17 (7) Tolomato Community Development District, Florida, Special Assessment Bonds, Hope Note, Series 5/17 at 100.00 N/R 28 2007A-2, 5.250%, 5/01/39 (7) 15 Tolomato Community Development District, Florida, Special Assessment Bonds, Non Performing No Opt. Call N/R Parcel Series 2007-1. RMKT, 6.375%, 5/01/17 (7) Tolomato Community Development District, Florida, Special Assessment Bonds, Non Performing 5/17 at 100.00 N/R Parcel Series 2007A-1. RMKT, 5.250%, 5/01/39 (7) Tolomato Community Development District, Florida, Special Assessment Bonds, Refunding Series 2012A-1: 6.375%, 5/01/17 No Opt. Call N/R 5.250%, 5/01/39 5/17 at 100.00 N/R Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2006, 5/14 at 101.00 BB 5.400%, 5/01/37 Tolomato Community Development District, Florida, Special Assessment Bonds, No Opt. Call N/R Southern/Forbearance Parcel Series 2007-2, 6.375%, 5/01/17 (7) Westchester Community Development District 1, Florida, Special Assessment Bonds, Series 2003: 6.000%, 5/01/23 5/13 at 101.00 N/R 6.125%, 5/01/35 5/13 at 101.00 N/R Total Florida Georgia – 1.6% (1.4% of Total Investments) Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A. Remarketed, 7.500%, 1/01/31 1/19 at 100.00 A2 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/20 at 100.00 B– Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/15 at 100.00 B– Lines, Inc. Project, Series 2009B, 9.000%, 6/01/35 (Alternative Minimum Tax) Total Georgia Illinois – 12.6% (11.2% of Total Investments) Chicago, Illinois, Certificates of Participation Tax Increment Bonds, 35th and State No Opt. Call N/R Redevelopment Project, Series 2012, 6.100%, 1/15/29 Chicago, Illinois, Certificates of Participation, Tax Increment Allocation Revenue Bonds, 4/13 at 100.00 N/R Diversey-Narragansett Project, Series 2006, 7.460%, 2/15/26 Cook County, Illinois, Recovery Zone Facility Revenue Bonds, Navistar International 10/20 at 100.00 B3 Corporation Project, Series 2010, 6.500%, 10/15/40 Evanston, Illinois, Educational Facility Revenue Bonds, Roycemore School Project, Series 2011, 7/21 at 100.00 N/R 8.250%, 7/01/41 Hillside, Cook County, Illinois, Senior Lien Tax Increment Revenue Bonds, Mannheim 1/18 at 102.00 N/R Redevelopment Project, Series 2008, 7.000%, 1/01/28 Illinois Finance Authority Revenue Bonds, Christian Homes, Inc., Refunding Series 2010, 5/15 at 100.00 BBB– 5.500%, 5/15/23 Illinois Finance Authority, Charter School Revenue Bonds, Chicago Charter School Foundation, 12/16 at 100.00 BBB+ Series 2007, 5.000%, 12/01/36 Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Series 2010A, 7.750%, 5/15/30 5/20 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Temps 75 Series 2010D-1, 4/13 at 100.00 N/R 7.000%, 5/15/18 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Tender Option Bond Trust 11/17 at 100.00 A 4702, 20.429%, 11/15/37 (IF) (4) Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 5.500%, 8/01/37 8/17 at 100.00 BBB Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 8/19 at 100.00 BBB+ 2009, 6.875%, 8/15/38 Illinois Finance Authority, Revenue Bonds, Southern Illinois Healthcare Enterprises, Inc., 4/13 at 100.00 AA– Series 2005 Remarketed, 5.250%, 3/01/30 – AGM Insured Illinois Finance Authority, Student Housing Revenue Bonds, MJH Education Assistance Illinois 6/14 at 100.00 Ca IV LLC, Fullerton Village Project, Series 2004A, 5.125%, 6/01/35 (7) Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 4/13 at 100.00 Baa2 Series 2002, 5.500%, 1/01/22 Illinois State, General Obligation Bonds, Series 2012A, 5.000%, 3/01/36 3/22 at 100.00 A2 Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel Revenue Bonds, Series 2005A-2: 5.500%, 1/01/30 – ACA Insured 1/16 at 100.00 CCC 5.500%, 1/01/36 – ACA Insured 1/16 at 100.00 CCC Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B: 5.250%, 1/01/25 1/16 at 100.00 CCC 5.250%, 1/01/36 1/16 at 100.00 CCC Railsplitter Tobacco Settlement Authority, Illinois, Tobacco Settlement Revenue Bonds, Series 6/21 at 100.00 A– 2010, 6.000%, 6/01/28 Southwestern Illinois Development Authority, Illinois, Saint Clair County Comprehensive Mental Health Center, Series 2007: 6.200%, 6/01/17 No Opt. Call N/R 6.625%, 6/01/37 6/17 at 103.00 N/R Southwestern Illinois Development Authority, Local Government Program Revenue Bonds, Granite 3/14 at 100.00 N/R City Project, Series 2009B, 7.750%, 3/01/22 Springfield, Sangamon County, Illinois, Special Service Area, Legacy Pointe, Special 3/17 at 102.00 N/R Assessment Bonds, Series 2009, 7.875%, 3/01/32 Total Illinois Indiana – 3.5% (3.1% of Total Investments) Delaware County Hospital Authority, Indiana, Hospital Revenue Bonds, Cardinal Health System, 8/16 at 100.00 Baa2 Series 2006, 5.125%, 8/01/29 Indiana Bond Bank, Special Program Gas Revenue Bonds, JP Morgan Ventures Energy Corporation No Opt. Call A2 Guaranteed, Tender Option Bond Trust 2882, 18.254%, 4/15/17 (IF) Vigo County Hospital Authority, Indiana, Revenue Bonds, Union Hospital, Series 2007: 5.700%, 9/01/37 9/17 at 100.00 N/R 5.800%, 9/01/47 9/17 at 100.00 N/R Total Indiana Iowa – 0.2% (0.2% of Total Investments) Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Alcoa Inc. Project, 8/22 at 100.00 BBB– Series 2012, 4.750%, 8/01/42 Kentucky – 0.2% (0.2% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro 6/20 at 100.00 BBB+ Medical Health System, Series 2010A, 6.000%, 6/01/30 Louisiana – 3.2% (2.9% of Total Investments) Louisiana Public Facilities Authority, Revenue Bonds, Lake Charles Charter Academy Foundation 12/21 at 100.00 N/R Project, Series 2011A, 7.750%, 12/15/31 Louisiana Local Government Environment Facilities and Community Development Authority, Revenue 11/20 at 100.00 BBB– Bonds, Westlake Chemical Corporation Projects, Series 2010A-1, 6.500%, 11/01/35 Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue 11/17 at 100.00 BBB– Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 Louisiana Local Government Environmental Facilities and Community Development Authority, 12/17 at 100.00 N/R Revenue Bonds, Southgate Suites Hotel LLC Project, Series 2007A, 6.750%, 12/15/37 (7) Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/13 at 100.00 A– Series 2001B, 5.875%, 5/15/39 Total Louisiana Maryland – 0.8% (0.7% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/16 at 100.00 BB+ 9/01/39 – SYNCORA GTY Insured Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference 12/16 at 100.00 N/R Center, Series 2006A, 5.000%, 12/01/31 Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, 10/13 at 100.00 B3 University of Maryland – Baltimore, Series 2003A, 5.750%, 10/01/33 Total Maryland Massachusetts – 0.0% (0.0% of Total Investments) 90 Boston Industrial Development Financing Authority, Massachusetts, Senior Revenue Bonds, 3/13 at 102.00 Caa3 Crosstown Center Project, Series 2002, 6.500%, 9/01/35 (Alternative Minimum Tax) Michigan – 1.4% (1.2% of Total Investments) Detroit, Michigan, General Obligation Bonds, Series 2001A-1, 5.375%, 4/01/16 – NPFG Insured 4/13 at 100.00 Baa2 Michigan Public Educational Facilities Authority, Charter School Revenue Bonds, American 12/17 at 100.00 N/R Montessori Academy, Series 2007, 6.500%, 12/01/37 Michigan Public Educational Facilities Authority, Limited Obligation Revenue Bonds, David 6/17 at 100.00 N/R Ellis Academy-West Charter School Project, Series 2007, 5.875%, 6/01/37 Summit Academy North, Michigan, Revenue Bonds, Public School Academy Series 2005, 11/15 at 100.00 BB 5.500%, 11/01/35 Total Michigan Minnesota – 1.3% (1.1% of Total Investments) St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Healtheast Inc., 11/15 at 100.00 BBB– Series 2005, 6.000%, 11/15/35 Mississippi – 0.1% (0.1% of Total Investments) Mississippi Business Finance Corporation, Gulf Opportunity Zone Revenue Bonds, Roberts Hotel 2/21 at 102.00 N/R of Jackson, LLC Project, Series 2010, 8.500%, 2/01/30 (7) Missouri – 2.4% (2.1% of Total Investments) Hanley Road Corridor Transportation Development District, Brentwood and Maplewood, Missouri, 10/19 at 100.00 A– Transportation Sales Revenue Bonds, Refunding Series 2009A, 5.875%, 10/01/36 Missouri Development Finance Board. Infrastructure Facilities Revenue Bonds, City of 4/14 at 100.00 A– (6) Independence, Missouri – Events Center Project, Series 2009F, 6.250%, 4/01/38 (Pre-refunded 4/01/14) Saint Louis Industrial Development Authority, Missouri, Confluence Academy Project, Series 6/15 at 103.00 N/R 2007A, 5.350%, 6/15/32 Saint Louis Land Clearance for Redevelopment Authority, Missouri, Tax-Exempt Recovery Zone 9/20 at 100.00 N/R Facilities Improvement, Special Revenue Bonds, Kiel Opera House Project, Series 2010B, 7.000%, 9/01/35 Saint Louis, Missouri, Tax Increment Financing Revenue Bonds, Fashion Square Redevelopment 3/13 at 100.00 N/R Project, Series 2008A, 6.300%, 8/22/26 Total Missouri Nevada – 2.1% (1.9% of Total Investments) Clark County, Nevada, General Obligation Bank Bonds, Southern Nevada Water Authority Loan, No Opt. Call AA+ Tender Option Bond Trust Series 2010-11836, 18.015%, 6/01/16 (IF) Sparks Tourism Improvement District 1, Legends at Sparks Marina, Nevada, Senior Sales Tax Revenue Bonds Series 2008A: 6.500%, 6/15/20 6/18 at 100.00 B2 6.750%, 6/15/28 6/18 at 100.00 B2 Total Nevada New Jersey – 2.6% (2.3% of Total Investments) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 8/22 at 101.00 B Airlines Inc., Series 1999, 5.250%, 9/15/29 (Alternative Minimum Tax) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 5/13 at 100.00 B Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 BB+ University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s No Opt. Call BBB– Healthcare System Obligated Group Issue, Series 2008, 6.000%, 7/01/18 Total New Jersey New Mexico – 0.6% (0.5% of Total Investments) Montecito Estates Public Improvement District, New Mexico, Special Levee Revenue Bonds, Series 10/17 at 100.00 N/R 2007, 7.000%, 10/01/37 New Mexico Hospital Equipment Loan Council, First Mortgage Revenue Bonds, La Vida LLena 7/20 at 100.00 BBB– Project, Series 2010A, 5.875%, 7/01/30 Total New Mexico New York – 2.8% (2.5% of Total Investments) New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005: 7.500%, 8/01/16 (Alternative Minimum Tax) No Opt. Call N/R 7.625%, 8/01/25 (Alternative Minimum Tax) 8/16 at 101.00 N/R 8.000%, 8/01/28 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007: 5.750%, 10/01/37 10/17 at 100.00 N/R 5.875%, 10/01/46 10/17 at 102.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/16 at 101.00 N/R Needs Facilities Pooled Program, Series 2008A-1, 5.800%, 7/01/23 New York Liberty Development Corporation, Second Priority Liberty Revenue Refunding Bonds, Bank of America Tower at One Bryant Park Project, Tender Option Bond Trust PT4704: 18.566%, 1/15/44 (IF) (4) 1/20 at 100.00 AA+ 18.566%, 1/15/44 (IF) (4) 1/20 at 100.00 AA+ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 Total New York North Carolina – 1.7% (1.5% of Total Investments) Albemarle Hospital Authority, North Carolina, Health Care Facilities Revenue Bonds, Series 10/17 at 100.00 N/R 2007, 5.250%, 10/01/38 North Carolina Capital Facilities Financing Agency, Educational Facilities Revenue Bond, Meredith College, Series 2008A: 6.000%, 6/01/31 6/18 at 100.00 BBB 6.125%, 6/01/35 6/18 at 100.00 BBB Total North Carolina Ohio – 1.9% (1.7% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 B Bonds, Senior Lien, Series 2007A-2, 5.750%, 6/01/34 Lorain County Port Authority, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, 12/20 at 100.00 BB United State Steel Corporation Project, Series 2010, 6.750%, 12/01/40 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System No Opt. Call Aa2 Obligated Group, Tender Option Bond Trust 3551, 20.225%, 1/01/17 (IF) Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., 7/17 at 102.00 N/R Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (7) Total Ohio Oklahoma – 1.3% (1.1% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue 8/21 at 100.00 N/R Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 Tulsa Municipal Airport Trust, Oklahoma, Revenue Bonds, American Airlines Inc., Series 1995, 6/13 at 100.00 N/R 6.250%, 6/01/20 Tulsa Municipal Airport Trust, Oklahoma, Revenue Refunding Bonds, American Airlines Inc., No Opt. Call N/R Series 2000A, 7.750%, 6/01/35 (Mandatory put 12/01/14) Total Oklahoma Pennsylvania – 2.8% (2.5% of Total Investments) Allegheny Country Industrial Development Authority, Pennsylvania, Environmental Improvement 11/19 at 100.00 BB Revenue Bonds, United States Steel Corporation Project, Refunding Series 2009, 6.750%, 11/01/24 Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, West Penn Allegheny Health System, Series 2007A: 5.000%, 11/15/28 11/17 at 100.00 CC 5.375%, 11/15/40 11/17 at 100.00 CC Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School 12/17 at 100.00 BBB– Revenue Bonds, Series 2007A, 6.375%, 12/15/37 Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 AA Bonds, New Regional Medical Center Project, Tender Option Bond Trust 62B, 19.828%, 8/01/38 (IF) (4) Pennsylvania Economic Development Finance Authority, Solid Waste Disposal Revenue Bonds (USG 6/13 at 100.00 B– Corporation Project) Series 1999, 6.000%, 6/01/31 (Alternative Minimum Tax) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bond 4/19 at 100.00 AA+ Trust 4657, 16.487%, 10/01/29 (IF) (4) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 Total Pennsylvania Puerto Rico – 0.0% (0.0% of Total Investments) 20 Puerto Rico Ports Authority, Special Facilities Revenue Bonds, American Airlines Inc., Series 6/13 at 100.00 N/R 1996A, 6.250%, 6/01/26 (Alternative Minimum Tax) (7) Rhode Island – 0.2% (0.2% of Total Investments) Rhode Island Health & Educational Building Corporation, Health Facilities Revenue Bonds, 1/21 at 100.00 N/R Tockwotton Home, Series 2011, 8.375%, 1/01/46 South Carolina – 1.0% (0.9% of Total Investments) Lancaster County, South Carolina, Special Assessment Bonds, Edgewater II Improvement District, No Opt. Call N/R Series 2007B, 7.700%, 11/01/17 (7) South Carolina Jobs-Economic Development Authority, Hospital Revenue Bonds, Palmetto Health, 8/21 at 100.00 AA– Refunding Series 2011A, 6.500%, 8/01/39 – AGM Insured Total South Carolina Tennessee – 1.1% (1.0% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Bonds, 7/20 at 100.00 BBB+ Mountain States Health Alliance, Refunding Series 2010A, 6.500%, 7/01/38 Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (7) 11/17 at 100.00 N/R 5.500%, 11/01/46 (7) 11/17 at 100.00 N/R The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006B, 5.625%, 9/01/26 No Opt. Call BBB Total Tennessee Texas – 8.2% (7.2% of Total Investments) Alliance Airport Authority, Texas, Special Facilities Revenue Bonds, American Airlines Inc., 4/13 at 100.00 N/R Series 2007, 5.750%, 12/01/29 (Alternative Minimum Tax) (7) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Energy Company No Opt. Call CC LLC, Series 2003A, 6.750%, 4/01/38 (Mandatory put 4/01/13) (Alternative Minimum Tax) Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 6.000%, 1/01/41 1/21 at 100.00 BBB– Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Tejano Center 2/18 at 100.00 BBB– for Community Concerns, Inc.-Raul Yzaguirre School for Success, Refunding Series 2009A, 8.750%, 2/15/28 10 Dallas-Ft. Worth International Airport Facility Improvement Corporation, Texas, Revenue Bonds, 5/13 at 100.00 N/R American Airlines Inc., Series 1999, 6.375%, 5/01/35 (Alternative Minimum Tax) (7) Dallas-Ft. Worth International Airport Facility Improvement Corporation, Texas, Revenue Bonds, 5/15 at 101.00 N/R American Airlines Inc., Series 2000A-3, 9.125%, 5/01/29 (Alternative Minimum Tax) (7) Danbury Higher Education Authority Inc., Texas, Golden Rule Charter School Revenue Bonds, 2/18 at 100.00 BB+ Series 2008A, 6.500%, 8/15/38 Hidalgo Willacy Housing Finance Corporation, Texas, Multifamily Housing Revenue Bonds, 1/14 at 102.00 N/R Heritage Square Apartments Project, Series 2003A, 7.000%, 1/01/39 Jefferson County Industrial Development Corporation, Texas, Hurricane Ike Disaster Area 7/22 at 100.00 N/R Revenue Bonds, Port of Beaumont Petroleum Transload Terminal, LLC Project, Series 2012, 8.250%, 7/01/32 La Vernia Higher Education Financing Corporation, Texas, Education Revenue Bonds, Amigos Por 2/16 at 100.00 N/R Vida Friends For Life Public Charter School, Series 2008, 6.375%, 2/15/37 North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 1/18 at 100.00 A3 5.750%, 1/01/38 Sabine River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Energy Company 8/13 at 101.00 CC LLC Project, Series 2003B, 6.150%, 8/01/22 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior No Opt. Call A– Lien Series 2008D, 6.250%, 12/15/26 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/30 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ 6/20 at 100.00 Baa3 Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010, 7.000%, 6/30/34 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, NTE 12/19 at 100.00 Baa2 Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 Texas Public Finance Authority Charter School Finance Corporation, Charter School Revenue 12/14 at 100.00 BB+ Bonds, School of Excellence Education Project, Series 2004A, 7.000%, 12/01/34 Travis County Health Facilities Development Corporation, Texas, Revenue Bonds, Westminster 11/20 at 100.00 BB+ Manor, Series 2010, 7.000%, 11/01/30 Total Texas Utah – 3.1% (2.7% of Total Investments) Utah State Charter School Finance Authority, Charter School Revenue Bonds, Noah Webster Academy, Series 2008A: 6.250%, 6/15/28 6/17 at 100.00 N/R 6.500%, 6/15/38 6/17 at 100.00 N/R Utah State Charter School Finance Authority, Revenue Bonds, Summit Academy Project, Series 12/17 at 100.00 BBB– 2007A, 5.800%, 6/15/38 Total Utah Virginia – 1.6% (1.4% of Total Investments) Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/17 at 100.00 B2 Series 2007B1, 5.000%, 6/01/47 Virginia Small Business Financing Authority, Revenue Bonds Hampton Roads Proton Beam Therapy 7/14 at 102.00 N/R Institute at Hampton University, LLC Project, Series 2009, 9.000%, 7/01/39 Total Virginia Washington – 6.0% (5.3% of Total Investments) FYI Properties, Washington, Lease Revenue Bonds, Washington State Department of Information 6/19 at 100.00 AA Services Project, Tender Option Bond Trust 2009-14A&B, 20.300%, 6/01/34 (IF) (4) Kalispel Indian Tribe, Washington, Priority Distribution Bonds, Series 2008, 6.750%, 1/01/38 1/18 at 100.00 N/R Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and 12/17 at 100.00 N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 15 Washington State Health Care Facilities Authority, Revenue Bonds, Virginia Mason Medical 8/17 at 100.00 BBB Center, Series 2007B, 5.750%, 8/15/37 – ACA Insured Washington State Housing Finance Commission, Non-Profit Housing Revenue Bonds, Mirabella No Opt. Call N/R Project, Series 2012A, 6.750%, 10/01/47 Total Washington West Virginia – 0.2% (0.2% of Total Investments) Ohio County Commission, West Virginia, Special District Excise Tax Revenue Bonds, Fort Henry 3/16 at 100.00 BBB Economic Development, Series 2006B, 5.625%, 3/01/36 Wisconsin – 2.2% (1.9% of Total Investments) 30 Green Bay Redevelopment Authority, Wisconsin, Industrial Development Revenue Bonds, Fort James No Opt. Call N/R Project, Series 1999, 5.600%, 5/01/19 (Alternative Minimum Tax) Lac Courte Oreilles Band of Lake Superior Chippewa Indians, Wisconsin, Revenue Bonds, Series 12/18 at 102.00 N/R 2006, 7.000%, 12/01/26 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert Community No Opt. Call AA– Health, Inc. Obligated Group, Tender Option Bond Trust 3592, 19.141%, 4/01/17 (IF) (4) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 A– Healthcare System, Series 2006, Trust 2187, 14.721%, 8/15/34 (IF) Wisconsin Public Finance Authority, Revenue Bonds, SearStone Retirement Community of Cary 6/22 at 100.00 N/R North Carolina, Series 2012A, 8.625%, 6/01/47 Total Wisconsin $ 280,340 Total Municipal Bonds (cost $254,181,228) Shares Description (1) Value Promissory Note – 0.0% (0.0% of Total Investments) Confluence Energy, LLC (5), (8) $ 76,244 Total Promissory Note (cost $–) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 24 Las Vegas Monorail Company, Senior Interest Bonds, (5), (13) 5.500% 7/15/19 N/R $ 17,324 7 Las Vegas Monorail Company, Senior Interest Bonds, (5), (13) 1.000% 6/30/55 N/R $ 31 Total Corporate Bonds (cost $–) Total Investments (cost $254,181,228) – 112.9% Borrowings – (14.4)% (9), (10) Other Assets Less Liabilities – 1.5% (11) Net Assets Applicable to Common Shares – 100% $ 250,440,416 Investments in Derivatives as of January 31, 2013 Interest Rate Swaps outstanding: Unrealized Fund Fixed Rate Appreciation Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination (Depreciation) Counterparty Amount Floating Rate Index (Annualized) Frequency Date (12) Date Morgan Stanley Receive 3-Month USD-LIBOR 2.788% Semi-Annually 1/16/13 1/16/41 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments*: Municipal Bonds $ — Promissory Note — — Corporate Bonds — — Derivatives: Swaps** — — Total $ — * Refer to the Fund’s Portfolio of Investments for state classifications and breakdown of Municipal Bonds classified as Level 3. ** Represents net unrealized appreciation (depreciation) as reported in the Fund’s Portfolio Investments. The Nuveen funds’ Board of Directors/Trustees is responsible for the valuation process and has delegated the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board of Directors/Trustees, is responsible for making fair value determinations, evaluating the effectiveness of the funds’ pricing policies, and reporting to the Board of Directors/Trustees. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making fair value determinations. Examples of possible methodologies include, but are not limited to, multiple of earnings; discount from market of a similar freely traded security; discounted cash-flow analysis; book value or a multiple thereof; risk premium/yield analysis; yield to maturity; and/or fundamental investment analysis. The Valuation Committee will also consider factors it deems relevant and appropriate in light of the facts and circumstances. Examples of possible factors include, but are not limited to, the type of security; the issuer’s financial statements; the purchase price of the security; the discount from market value of unrestricted securities of the same class at the time of purchase; analysts’ research and observations from financial institutions; information regarding any transactions or offers with respect to the security; the existence of merger proposals or tender offers affecting the security; the price and extent of public trading in similar securities of the issuer or comparable companies; and the existence of a shelf registration for restricted securities. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board of Directors/Trustees, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board of Directors/Trustees. Derivative Instruments and Hedging Activities The Fund records derivative instruments at fair value, with changes in fair value recognized on the Statement of Operations, when applicable. Even though the Fund's investments in derivatives may represent economic hedges, they are not considered to be hedge transactions for financial reporting purposes. The following tables presents the fair value of all derivative instruments held by the Fund as of January 31, 2013, the location of these instruments on the Statement of Assets and Liabilities, and the primary underlying risk exposure. Location on the Statement of Assets and Liabilities Underlying Derivative Asset Derivatives Liability Derivatives Risk Exposure Instrument Location Value Location Value Interest Rate Swaps Unrealized appreciation on swaps – $ – Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2013, the cost of investments (excluding investments in derivatives) was $256,514,335. Gross unrealized appreciation and gross unrealized depreciation of investments (excluding investments in derivatives) as of January 31, 2013, were as follows: Gross unrealized: Appreciation $ 40,598,287 Depreciation Net unrealized appreciation (depreciation) of investments $ 26,327,957 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Trustees. For fair value measurement disclosure purposes, investment classified as Level 3. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Promissory Note entered into as part of the acquisition of competing creditor interests and claims in connection with the restructuring of Colorado State Housing and Finance Authority Revenue – Confluence Energy LLC Revenue Bonds, 6.20% coupon, maturity 4/1/2016, and the recapitalization of the bonds’ issuer. Borrowings as a percentage of Total Investments is 12.7%. The Fund segregates 100% of its eligible investments in the Portfolio of Investments as collateral for Borrowings. Other Assets Less Liabilities include the Unrealized Appreciation (Depreciation) of derivative instruments as noted within Investments in Derivatives as of the end of the reporting period. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each swap contract. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the federal bankruptcy court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an interest rate of 5.500% maturing on July 15, 2019 and the second with an interest rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. N/R Not rated. (IF) Inverse floating rate investment. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Municipal High Income Opportunity Fund 2 By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1,2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2013 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2013
